     Case 5:21-cv-00411-JWH-SHK Document 10 Filed 07/09/21 Page 1 of 2 Page ID #:41




1
      Todd M. Friedman (SBN 216752)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2     21550 Oxnard St. Suite 780,
3     Woodland Hills, CA 91367
      Phone: 877-206-4741
4
      Fax: 866-633-0228
5     tfriedman@toddflaw.com
6
      Attorney for Plaintiff

7                       UNITED STATES DISTRICT COURT
8                      CENTRAL DISTRICT OF CALIFORNIA
9                                                                Case No.:
10      JAMES ANDREWS and CARMEN
        ANDREWS, individually and on behalf
11
        of all others similarly situated,                        5:21-cv-00411-JWH-SHK
12      Plaintiffs,                                              NOTICE OF VOLUNTARY
13
        vs.                                                      DISMISSAL OF ENTIRE
        BOOK VIP MARKETING INC., and                             ACTION WITHOUT
14      DOES 1 through 10, inclusive, and                        PREJUDICE.
15      each of them,
        Defendant.
16

17          NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
18    Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
19    prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
20    motion for summary judgment. Accordingly, this matter may be dismissed
21    without prejudice and without an Order of the Court.
22
            Respectfully submitted this 9th Day of July, 2021.
23

24                                           By: s/Todd M. Friedman Esq.
25
                                                  Todd M. Friedman
                                                 Attorney For Plaintiff
26

27

28




                                       Notice of Dismissal - 1
     Case 5:21-cv-00411-JWH-SHK Document 10 Filed 07/09/21 Page 2 of 2 Page ID #:42




1

2
                          CERTIFICATE OF SERVICE

3     Filed electronically on July 9, 2021, with:
4
      United States District Court CM/ECF system
5

6     Notification sent electronically on July 9, 2021, to:
7
      To the Honorable Court, all parties and their Counsel of Record
8

9
      s/ Todd M. Friedman
10
        Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         Notice of Dismissal - 2
